Citation Nr: 1414005	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals Board on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran requested and was afforded a video conference hearing.  The hearing was held in October 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional record which is pertinent to the present appeal.  The Veteran's updated VA outpatient records are located in Virtual VA.  


FINDING OF FACT

The evidence of a nexus between the Veteran's low back disability and his service is in equipoise.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the requirements for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

Merits of the Claim

The Veteran seeks service connection for a low back disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise, and therefore the criteria for entitlement to service connection for a low back disability have been met.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a disability resulting from that injury.  38 C.F.R. § 3.303.  As detailed below, the Veteran has a current low back disability.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

While there is no record of a back injury in the Veteran's service treatment records, there is reported evidence of in-service high impact activity.  The Veteran is acknowledged to have jumped from moving helicopters into dangerous waters for rescue operations.  The Veteran described these jumps as high impact.  His statements are corroborated by his Military Occupational Specialty as noted on his Form DD-214 and by newspaper articles supplied by the Veteran.  He is competent to describe what he experienced in service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board finds the Veteran's statement regarding his service and duties credible, as they match his listed Military Occupational Specialty and other evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The VA conceded high impact jumps from helicopters into rough waters.  Therefore, there is competent and credible lay evidence of in-service high impact activities.  

The Veteran has a diagnosis of lumbar degenerative disc disease and degenerative joint disease.  To grant service connection, there must be a link between the Veteran's in-service actions and his current disability.  

The Veteran was afforded a VA examination in June 2012.  There, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by his service.  The examination was thorough and provided rationale for its negative etiological conclusion.  The examiner also included excerpts from the February 2010 VA examination, the April 2010 addendum and the November 2011 Addendum, which all came to the same conclusion.  

The Veteran's chiropractor, W.B, provided several letters and articles stating that the Veteran's low back disability was due to service.  VA received the letters in September 2011, January 2011, October 2010 and October 2008.  These letters are supported by the chiropractor's long treatment of the Veteran, sufficient rationale, the attached articles and some of the VA outpatient treatment records.  In a November 2009 record, an orthopedic doctor, R.R., stated that the Veteran's low back pain, consistent with lumbar degenerative disc disease, was as likely as not resulting or aggravated by injuries related to service.  An August 2009 VA record states that the Veteran's symptoms are "very possibly" related to his service.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is evidence that tends to show that the Veteran's disability is not service-connected, such as the VA examination and addendum opinions, there is also VA outpatient and private medical evidence that shows there is a nexus between his disability and his service.  The Board is of the opinion that this point of equipoise has been reached in the instant case.  Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not the Veteran's low back disability is service-connected.  Id.  Accordingly, service connection for a low back disability is granted.  


ORDER

Entitlement to service connection for a low back disability is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


